                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                            Chief Judge Philip A. Brimmer

Civil Action No. 19-cv-00690-PAB

JACQUELYN D. WOODHAMS,

       Plaintiff,

v.

STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY and
COUNTRY MUTUAL INSURANCE COMPANY,

       Defendants.


                               ORDER TO SHOW CAUSE


       The Court takes up this matter sua sponte on defendants’ Notice of Removal

[Docket No. 1].1 Defendants assert that this Court has jurisdiction pursuant to 28

U.S.C. § 1332. Docket No. 1 at 2, ¶ 3.

       In every case and at every stage of the proceeding, a federal court must satisfy

itself as to its own jurisdiction, even if doing so requires sua sponte action. See

Citizens Concerned for Separation of Church & State v. City & County of Denver , 628

F.2d 1289, 1297 (10th Cir. 1980). Absent an assurance that jurisdiction ex ists, a court

may not proceed in a case. See Cunningham v. BHP Petroleum Great Britain PLC, 427

F.3d 1238, 1245 (10th Cir. 2005). Courts are well-advised to raise the issue of

jurisdiction on their own, regardless of parties’ apparent acquiescence. First, it is the

Court’s duty to do so. Tuck v. United Servs. Auto. Ass’n, 859 F.2d 842, 844 (10th Cir.


       1
      Defendant Country Mutual Insurance Company joined in the Notice of Removal
on March 7, 2019. Docket No. 3.
1988). Second, regarding subject matter jurisdiction, “the consent of the parties is

irrelevant, principles of estoppel do not apply, and a party does not waive the

requirement by failing to challenge jurisdiction.” Ins. Corp. of Ireland v. Compagnie des

Bauxites de Guinee, 456 U.S. 694, 702 (1982) (internal citations omitted). Finally,

delay in addressing the issue only compounds the problem if, despite much time and

expense having been dedicated to the case, a lack of jurisdiction causes it to be

dismissed. See U.S. Fire Ins. Co. v. Pinkard Constr. Co., No. 09-cv-00491-PAB-MJW,

2009 WL 2338116, at *3 (D. Colo. July 28, 2009).

       “The party invoking federal jurisdiction bears the burden of establishing such

jurisdiction as a threshold matter.” Radil v. Sanborn W. Camps, Inc., 384 F.3d 1220,

1224 (10th Cir. 2004). Defendants assert that this Court has diversity jurisdiction under

28 U.S.C. § 1332. Pursuant to that section, “district courts shall hav e original

jurisdiction of all civil actions where the matter in controversy exceeds the sum or value

of $75,000, exclusive of interest and costs, and is between . . . citizens of different

States.” 28 U.S.C. § 1332(a). The facts presently alleged are insufficient to establish

plaintiff’s citizenship.

       The Notice of Removal alleges that plaintiff is a citizen of Colorado. Docket No.

1 at 2, ¶ 5. However, the evidence upon which defendants rely – plaintiff’s allegation

that she is a resident of Colorado and plaintiff’s mailing address, see Docket No. 5 at 1,

4 – does not support this assertion. Domicile, not residency or mailing address, is

determinative of citizenship. Whitelock v. Leatherman, 460 F.2d 507, 514 (10th Cir.

1972) (“[A]llegations of mere ‘residence’ may not be equated with ‘citizenship’ for the



                                             2
purposes of establishing diversity.”); see also Mississippi Band of Choctaw Indians v.

Holyfield, 490 U.S. 30, 48 (1989) (“‘Domicile’ is not necessarily synonymous with

‘residence,’ and one can reside in one place but be dom iciled in another.” (citations

omitted)). Accordingly, the fact that plaintiff has a residence and mailing address in

Colorado does not establish that she is a citizen of the state for purposes of diversity

jurisdiction.

       Because the allegations are presently insufficient to allow the Court to determine

the citizenship of plaintiff and whether the Court has jurisdiction, see United States ex

rel. General Rock & Sand Corp. v. Chuska Dev. Corp., 55 F.3d 1491, 1495 (10th Cir.

1995) (“The party seeking the exercise of jurisdiction in his favor must allege in his

pleading the facts essential to show jurisdiction.” (internal quotation marks omitted)), it

is

       ORDERED that, on or before 5:00 p.m. on March 26, 2019, defendants shall

show cause why this case should not be remanded to state court due to the Court’s

lack of subject matter jurisdiction.


       DATED March 14, 2019.

                                          BY THE COURT:


                                           s/Philip A. Brimmer
                                          PHILIP A. BRIMMER
                                          Chief United States District Judge




                                             3
